Citation Nr: 0213785	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  94-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders, as secondary to exposure to 
Mustard gas and/or other chemical/biological agents.


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son





ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The appellant served in the Mississippi National Guard 
(Guard) from November 1953 to April 1960, to include periods 
active duty for training (ACDUTRA) from July to August 1954, 
in July 1955, June 1956, from July to August 1957, in June 
1958, and from July to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 1993, the RO denied entitlement to service 
connection for disabilities resulting from exposure to Agent 
Orange as a separate issue. The appellant was notified of 
this decision and of his appellate rights.  It is unclear 
from his correspondence whether he is appealing this issue.  
It is requested that the RO contact the appellant in order to 
clarify this matter and, thereafter, take any appropriate 
actions.  

In an August 1999 decision the Board denied the issues listed 
on the title page of this decision.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending before 
the Court, the Office of the General Counsel for the VA on 
behalf of the Secretary of the VA and the appellant filed a 
joint motion for remand and a stay of proceedings.  By a June 
2000 order, the Court granted the joint motion and the case 
was returned to the Board for compliance with the directives 
stipulated in the motion.  In December 2000 the Board then 
remanded the case to the RO for additional development of the 
evidence.  The case has been returned for appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant is not shown to have been exposed to 
Mustard gas and/or other chemical/biological agents other 
than tear gas while on active duty for training.

2.  Hypertension, lung disorder, diabetes mellitus, heart 
disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorders, eye 
disorders, penile disorders, and skin disorders are not of 
service origin or related to an in-service incident.


CONCLUSION OF LAW

Hypertension, lung disorder, diabetes mellitus, heart 
disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorders, eye 
disorders, penile disorders, and skin disorders were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.316 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The complete service medical records apparently were not 
furnished by the appropriate service department. The National 
Personnel Records Center in St. Louis, Missouri indicated 
that there is no evidence of fire-related destruction.  The 
Court has held that the Board's obligation to explain its 
findings and conclusions and the benefit of the doubt 
doctrine is heightened where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The available service medical records include a report of the 
appellant's November 1953 enlistment examination.  This 
report shows no pertinent abnormality.  Also of record is a 
November 1957 reenlistment examination report, which reveals 
no complaints or clinical findings relative to any of the 
disorders claimed as part of this current appeal.  The 
appellant's military personnel records contain no indication 
of exposure to chemical or biological agents as part of his 
training.

A February 1965 treatment record from the Ochsner Clinic 
reflects that the appellant had been well except for 
occipital tension headaches and that he saw a doctor 4 months 
ago.  A doctor found tachycardia and placed him in a hospital 
until Monday morning.  He was discharged with diagnoses of 
tension state and tachycardia.

Of record are treatment records from the Walthall County 
Hospital covering the period from February 1974 to March 
1985.  These records show that the appellant was hospitalized 
in February 1974 for anxiety reaction with depression.  The 
clinical history indicated that he had a pilonidal cyst and a 
fracture of the left forearm as a child.  He complained of 
persistent and recurrent episodes of headaches and chest 
discomfort.  An examination of the heart and lungs showed no 
abnormality.  He was hospitalized in August 1974 for 
pneumonitis involving the left lung.  He was hospitalized in 
March 1975 for syncope, emotional.  His blood pressure was 
154/120.  He was hospitalized in March 1976 for tachycardia 
and in February 1985 for a myocardial infarction.

A private medical discharge summary shows that the appellant 
was hospitalized for approximately one week in 1985 with 
complaints of chest pain.  The summary indicates that the 
physical findings were within normal limits except that the 
appellant was overweight.  The diagnoses were acute 
myocardial infarction, hypertension, and gout.

In June 1988 H. M. Madnani, M.D., reported that the appellant 
was being treated for hypertension, coronary artery disease, 
gouty arthritis, nervous anxiety, and hypertriglyceridemia.  

In June 1989 the appellant filed a claim for compensation 
benefits, and reported that he had been in a gas chamber in 
service and was exposed to Agent Orange and nerve gas.  He 
said he was treated for "nerves" and "spots on my lungs" 
since then.  

The appellant was hospitalized at the Methodist Hospital in 
September 1990.  In May 1990 Dr. Madnani stated that he first 
treated the appellant in June 1985 and the appellant had long 
history of non-insulin dependent diabetes mellitus, coronary 
artery disease, hypertension, gouty arthritis, nervous 
anxiety, and hyperlipidemia.

A letter submitted by a private physician, J. L. McLain, 
M.D., in February 1992, is to the effect that he had treated 
the appellant from 1956 to 1986, but that the medical records 
were presumably no longer in existence.  The physician noted 
that the appellant had informed him that he was exposed to 
Mustard gas while with the Guard in 1958 or 1959 and that he 
had had problems since that time.  It was noted that the 
appellant had been treated primarily for cardiac-related 
problems as well as for hypertension.

The appellant testified during a hearing at the RO in 
February 1992.  He stated that while at Fort McClellan, 
Alabama in 1958 or 1959 he was taken into a gas chamber, and 
after being given a gas mask, gases were released.  He noted 
that he saw some type of orange smoke at this time, and that 
while he was told it was Agent Orange, he had actually no 
idea what type of gasses were present.  Upon exiting the 
chamber, he added that he felt nauseous and that it was hard 
to breathe.  He also noted that he was given two different 
shots by medic personal at that time and placed on light duty 
for the duration of his period of training.  The appellant 
also testified that upon coming out of the gas chamber he was 
told by superiors that he had been exposed to Agent Orange 
and Mustard gas.  The appellant's wife testified that 
following one such period of training the appellant returned 
with bronchitis.  The appellant's son testified that a doctor 
had informed the appellant that his lung condition was caused 
by the gas chamber episode.

A March 1992 statement from a fellow serviceman of the 
appellant's indicates that he served with the appellant at 
Fort McClellan, Alabama and that he knew that the appellant 
was sprayed with nerve and Mustard gas in 1958 or 1959 and 
went to the medic because he was sick.  He also noted that 
the word classified was used to describe this activity.

Also of record is a letter, dated in April 1992, and 
submitted by an acquaintance of the appellant's since 1960, 
which indicates that he saw a letter from Dr. McLain which 
indicated that the appellant was exposed to Mustard gas while 
in training at Fort McClellan, Alabama.

Received in April 1992 was a letter from a pharmacist which 
is to the effect and was the owner of a drugstore in the 
1950s and 1960s.  It was indicated that the appellant was a 
customer and friend, was hardworking, diligent, and a credit 
to the town.  The pharmacist indicated that about 1959 and 
1960, the appellant developed a heart condition and was 
hospitalized for several days.  His recuperation was not 
satisfactory and Drs. Pittman and McLain sent him to Ochsner 
clinic.  When the appellant returned he was taking Valium and 
Inderal regularly for several years.

A letter submitted by J. A. Pittman, M. D., in April 1992 
shows that the appellant was treated for several years by Dr. 
McLain.  He indicated that the clinic and hospital closed 10 
years ago and he did not think that the records were 
preserved.

A May 1992 letter from B. R. Crawford, M.D., is to the effect 
that Dr. Crawford had known the appellant as a patient and 
friend since 1962, and initially treated him in 1966.  A 
diagnosis of anxiety reaction with paroxysmal sinus 
tachycardia was rendered at that time.  The physician listed 
the various disorders for which the appellant received 
treatment.  In February 1985 the appellant had a myocardial 
infarction and underwent a cardiac catheterization.  Coronary 
heat disease was demonstrated.  Dr. Crawford also indicated 
that the appellant was an upstanding citizen.

A June 1992 letter from the Department of the Army, Army 
Medical Research and Development Command at Fort Detrick, 
Maryland, shows that medical records of individuals who 
participated in chemical testing during the years 1955 
through 1975 were kept at that facility.  However, following 
a thorough search, no records associated with the appellant 
were located.

In September 1992 the National Personnel Records Center 
(NPRC) indicated that the available information on file at 
the center contained no record of exposure to Mustard gas.  
The response also noted that no records were on file at NPRC, 
with a note concerning fire-related service.

A letter to VA from the National Archives dated in December 
1992 suggested that for information concerning Mustard gas 
testing, the U.S. Army Chemical Research, Development, and 
Engineering Center, located at the Aberdeen Proving Ground, 
in Maryland, should be contacted.

A report of telephone contact with the NPRC, dated in January 
1993 is to the effect that Army correspondence was forwarding 
medical records but there were no records of Mustard gas 
exposure.

Of record is a May 1993 letter from the appellant to the 
commanding officer at the U.S. Army Chemical & Biological 
Defense Agency in Aberdeen, Maryland.  The appellant stated 
that while at Fort McClellan, Alabama he was given an old gas 
mask and instructed to enter an old gas chamber.  While 
inside, he was instructed to remove the mask, hold his 
breath, recite his name, rank, and serial number, put the 
mask back on, and exit the chamber.  He added that while in 
the building gasses were coming down the side of his face to 
his nose, and that he could not see.  Following this, he 
noted that he had trouble breathing, that his skin was 
burning, and that his eyes were watering.  He also indicated 
that he was told by superiors that he had been involved with 
testing for Mustard and tear gas, but that he should not say 
anything about it.

On an October 1993 VA examination, the appellant reported 
Agent Orange exposure as a result of going through a gas 
chamber in 1958 or 1959.  Pulmonary function testing was 
reported as normal.  No evidence of sinusitis was noted.  
Examination of the appellant's feet showed multiple bursae, 
which was suggestive of gout and symptoms suggesting 
degenerative joint disease of the spine and knees, but 
without a neurological pattern.  Psychiatric examination 
showed diagnoses of generalized anxiety disorder and mild 
dementia apparently secondary to cerebrovascular accident in 
1989.  Skin examination noted stasis changes in the area of 
the lower legs, scars on the posterior neck, cysts on the 
left buttock, sun damage on the arms, a mole on the right 
buttock, and normal nevi on the face, trunk, and legs.  On 
the general medical examination, the diagnoses were probable 
allergic rhinitis, history of hearing loss with tinnitus, 
status post cataract surgery with right eye implant, 
atherosclerotic cardiovascular disease by history, status 
post myocardial infarction with atypical chest pain, 
hypertension, history of peptic ulcer disease, status post 
pilonidal cyst lancing, past history of prostatitis, history 
of impotency, insulin dependent diabetes mellitus, history of 
CVA with minimal right side weakness, and probable early 
peripheral lower extremity neuropathy.

Private medical records dated in November 1993 show that the 
appellant was treated for chest pain and tingling in the 
lower extremities.  The diagnoses were chest pain, cardiac 
arrhythmia, hypokalemia, insulin dependent diabetes mellitus, 
and hyperlipidemia.

An October 1994 letter from a life insurance company is to 
the effect that the appellant had been denied coverage due to 
his heart condition and stroke.  Also receive was a copy of a 
an undated newspaper clipping which indicated that while on 
National Guard duty the appellant was exposed to chemical 
agents and the military had no records.

Received apparently in December 1994 was a statement from B. 
L. Lampton, M.D., which is to the effect that he had been 
treating the appellant since 1993 diabetes mellitus, 
hypertension, gout, arteriosclerotic heart disease, and post 
myocardial infarction in 1985.

Received in February 1995 were statements from the 
appellant's mother which are to the effect that the appellant 
suffered serious health problems after being exposed to 
chemicals by the military in 1958 and 1959.

In a letter dated in July 1995 from a practical nurse who 
knew the appellant for a number of years, she stated that 
because she was a practical nurse she understood that the 
appellant's many illnesses and symptoms were caused by 
exposure to chemical and biological agents he encountered in 
1958 or 1959.  She added that his problems began immediately 
after exposure.

The appellant's son submitted a letter to VA dated in July 
1995.  He stated that the appellant, due to being sprayed by 
biological chemicals while at Fort McClellan, Alabama caused 
him to suffer from many disabilities.

A letter submitted from Dr. Soucie dated in August 1995 
reveals that he had treated the appellant since February 
1995.  Dr. Soucie indicated that the appellant asked him if 
his physical problems could be related to exposure to nerve 
gas in the military in 1958.  Dr. Soucie informed him that he 
was not an expert on the long-term effects of neurotoxins and 
that he had no idea as to whether the appellant's claimed 
inservice exposure to gas could be related to his current 
disorders.  The appellant was treated in August 1995 for 
gouty arthritis.

In response to a request by the RO, in March 1996 the U.S. 
Army Chemical & Biological Defense Command indicated that no 
information related to the appellant's claim could be 
provided.

A VA Form 119, Report of Contact, dated in September 1996, 
shows that the RO contacted a VA employee at the Central 
Office located in Washington, D.C.  The RO was informed that 
no records were available at the Central Office regarding 
verification of the appellant's participation in Mustard gas 
testing.  It was noted that based on the appellant's 
accounting of his exposure, the RO was informed that this was 
indicative of regular training for the gas chamber and was 
not full exposure to Mustard gas.

Letters dated in April and September 1997, and submitted by 
J. R. Bullock, Jr., M.D., who indicated he had been treating 
the appellant for one year, are to the effect that the 
appellant had a long history of multiple illnesses dating 
back many years to service.  Dr. Bullock noted that the 
appellant had informed him that he was exposed to multiple 
gases, to include mustard gas, while in the service.  These 
medical records were not available to him.  He opined that 
many of the appellant's disorders, to include chronic 
obstructive pulmonary disease, recurrent bronchitis, 
sterility, and anxiety were related back to his military 
service and pertinent exposures at that time.  Dr. Bullock 
noted that there were other coexisting factors.

A letter was also submitted by Dr. Bullock in November 1997.  
In addition to what he had supplied VA previously, he noted 
that, in terms of the previously mentioned "coexisting 
factors," it was possible that the appellant's claimed 
exposures may have been the cause.

A lay statement received by VA in April 1997 is shown to have 
been submitted by a Guard member who said he was an Warrant 
Officer at the time of the appellant's Guard service.  He 
indicated that in the summer of 1958 or 1959 the appellant 
was exposed to mustard gas and other bio-chemical warfare 
agents while at Fort McClellan, Alabama.  He added that he 
had seen a doctor's report, which indicated that the 
appellant had been treated subsequent to this exposure.  In 
addition, he stated that the chemical testing was classified.

A VA Form 119, dated in April 1997, indicates that VA was 
informed by the Navy Research Laboratory (NRL) personnel that 
the appellant was not involved with World War II chemical 
warfare testing.  A letter submitted from the NRL, dated in 
October 1996, indicates that the NRL records did not contain 
the appellant's name.

In an April 1997 letter from the Department of the Navy to 
the RO, it was indicated that NRL only maintained records of 
those naval serviceman who participated in chemical warfare 
tests conducted at NRL in Washington, D.C. between August 10, 
1943, and October 26, 1945.

A April 1997 letter from a retired Brigadier General is to 
the effect that the retired general had known the appellant 
all of his life and that he was a Captain in the late 1950's 
when the 155th regiment attended summer camps at Fort 
McClellan, Alabama.  His duties included inspecting the 
training of the companies.  He reported that, without 
reservation, he could attest to the fact that all regiment 
members had to go through the "gas chamber" as part of 
their training.  He recalled that the appellant began to have 
respiratory problems at that time and that his health had 
since shown a steady decline.

It is also noted that a copy of FM 21-48, Department of the 
Army Field Manual, Training Exercises and Integrated Training 
in Chemical, Biological and Nuclear Warfare has been 
associated with the evidence of record.  In essence, the 
manual indicates that gas chamber exercises consisted of a 
period of protective mask inspection, fitting, and drill 
followed by 4 phases in the gas chamber.

The appellant also testified before a VA hearing officer in 
April 1997.  The appellant stated that he received two shots 
following his time in the gas chamber.  He stated that while 
in the gas chamber orange-colored gas formed around him.  He 
added that when he came out of the gas chamber he vomited and 
had blisters all over his arms.

A letter was received by the RO in July 1997 from the 
Department of the Army, U.S. Army Medical Research & Material 
Command, located at Fort Detrick, in Frederick, Maryland.  It 
was noted that the Command did not have access to the 
appellant's service records and that a copy of his records 
could be obtained from the NPRC.

In response to the RO, in March 1998, the U.S. Army Medical 
Research & Material Command at Fort Detrick informed the RO 
that the requested records did not fall under its control.  
It was pointed out that the RO's request was being forwarded 
to: Commander, U.S. Army Medical Research Institute of 
Chemical Defense, at the Aberdeen Proving Ground in Maryland.

In a letter, dated in June 1998, Dr. Bullock again noted that 
the appellant had a history of coronary artery disease, 
hypertension, stroke, severe gout, chronic obstructive 
pulmonary disease, and insulin dependent diabetes mellitus.  
He noted that the appellant related his medical illnesses 
back to his military service and that the documentation of 
these medical illnesses has been lost to destruction by 
previous physicians.  The physician noted that the appellant, 
during service, was exposed to multiple gases, including 
mustard gas.  He again noted that medical records were not 
available to him.  It was also noted that the appellant had 
mild anxiety disorder.  The physician opined that the 
appellant's symptoms and diseases "very well could be 
related to gas exposure."

A September 1998 from the U.S. Army Medical Research 
Institute of Chemical Defense is to the effect that the 
institute maintained records of individuals who participated 
as medical research volunteers at the Edgewood area of 
Aberdeen Proving Ground.  The appellant was not shown to have 
been a research volunteer.

At a November 1998 videoconference hearing before the 
undersigned Board member, the appellant testified that when 
he was on ACDUTRA at Ft. McClellan in 1958 or 1959 he was 
walking to the latrine when a truck pulled up and a 
lieutenant, not associated with his company, took him to a 
gas chamber.  He said he was given an old WW II gas mask 
didn't work properly and was exposed to noxious gas in the 
chamber.  He testified that he was told by an officer that he 
was exposed to mustard gas, Agent Orange, and other 
biological/chemical warfare agents, and that the testing was 
classified.  He said he was then dropped off and went 
directly to a doctor who gave him a "script."  He said he 
vomited periodically during that night and could not see out 
of his left eye.  He did not go to the base hospital, but was 
treated by Dr. McLain immediately following his return home.  
He testified that following his exposure to gas his three 
children were all born with some type of birth defect.  He 
added that Dr. McLain informed him that exposure to nerve gas 
must have been involved in his post-service disorders.  He 
also testified that he was never exposed to tear gas or any 
other chemicals until the 1958 or 1959 15-day period of 
active duty for training.  He further recalled he had a 
direct liquid, a vapor, and a powder-like substance applied 
to his skin during the gas chamber experience.  He added that 
he had received continuous medical treatment since his return 
from active duty for training in 1959.

In April 2002, the appellant's claims file was reviewed by a 
VA medical doctor.  The doctor noted that the appellant 
claimed exposure to mustard gas, dioxin, and tear gas and 
reviewed the appellant's allegations of toxic exposure.  The 
doctor found no documentation of the appellant being tested 
for mustard gas or Agent Orange.  The doctor reported that 
testing of mustard gas was done during World War II with an 
estimated 4000 servicemen participating.  Mild injuries from 
mustard agents consisted of aching eyes with abundant flow of 
tears, inflammation of the skin, irritation of the mucous 
membrane, hoarseness, coughing, and sneezing.  Normally these 
injuries did not require medical treatment.  Long-term 
affects of full body exposure to Mustard gas are identified 
as chronic conjunctivitis, keratitis, corneal opacity, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer, squamous cell carcinoma of the skin, chronic 
laryngitis, bronchitis, emphysema, and asthma or chronic 
obstructive pulmonary disease.  

The physician further stated that Agent Orange was used 
extensively in Vietnam from 1962-1971.  The principle testing 
was done during World War II to see whether sprayed chemicals 
could be used to mark navigation points and defoliate jungle 
cover.  Experiments were conducted at Camp Drum in New York 
in 1959 to defoliate tree foliage.  There was an association 
with Agent Orange for the following conditions: soft tissue 
sarcoma, non-Hodgkin lymphoma, Hodgkin's disease, chloracne, 
and porphyria cutanea tarda (in general susceptible 
individuals).  There was limited or suggested evidence of an 
association for respiratory cancer, prostate cancer, and 
multiple myeloma with Agent Orange exposure.  There were 
studies that suggested an association between paternal 
herbicide exposure and an increased risk of spina bifida.  
Type 2 diabetes had been associated with Agent Orange 
exposure, but there was no clinical data supporting this.  
There was also limited, or suggested evidence of an 
association between exposure to Agent Orange and acute and 
subacute (transient) peripheral neuropathy; but if peripheral 
neuropathy develops it resolved with time.  Studies failed to 
link an association with Agent Orange and skin cancer.  

The physician stated that teargas was an irritant.  It 
irritated mucous membranes in the eyes, nose, mouth, and 
lungs, and causes tearing, sneezing, coughing, etc.  Some 
persons also experienced nausea/vomiting, and possible 
diarrhea, photophobia, and headaches.  Removal from exposure 
from these agents resulted in fairly rapid recovery with 
cessation of all symptoms within minutes.  The listed 
illnesses and disorders this veteran alleges (hypertension, 
lung disorder, diabetes, heart disease, arthritis, anxiety 
disorder, hyperlipidemia, peripheral vascular disease, 
gastrointestinal disorder, eye disorders, penile disorder, 
and skin disorder) could reasonably be caused by other 
etiology.  As an example, his diabetes may be associated with 
his obesity.  It is recognized that 20 percent over ideal 
body-weight was one of the biggest risk factors for type 2 
diabetes.  An inactive lifestyle may also contribute to 
diabetes type 2 as well as an older adult.  Approximately 
18.4 percent of Americans over the age of 65 had type 2 
diabetes.  Having high triglyceride levels or low levels of 
HDL cholesterol is also associated with diabetes. Many of 
this veteran's other illnesses may be associated with the 
diabetes (i.e. heart disease, hyperlipidemia, hypertension, 
peripheral vascular disease, eye disorder, penile disorder, 
and peripheral neuropathy).  This veteran's skin cancer, in 
general, may be associated with overexposure to sunlight.  
Exposure to sunlight was documented as a main cause of almost 
800,000 cases of non-melanoma skin cancer diagnosed each year 
in the United States.

This veteran's lung disorder, or chronic obstructive 
pulmonary disease, may be associated with cigar smoking.  The 
New England Journal of Medicine reports that cigar smoking 
significantly increased the risk of heart disease and lung 
disease, as well as various cancers.  Researcher report cigar 
smokers are nearly 30 percent more likely to have heart 
disease than nonsmokers, and cigar smokers are 45 percent 
more likely to have chronic obstructive pulmonary disease.

This veteran also stated he suffered from arthritis.  Nearly 
40 million Americans, or 1:7 people had arthritis.  It 
affected people of all agents, but occurred more often as a 
person gets older.  This veteran's anxiety problems seemed to 
have been manifested by his wife's illness and loss of 
income.  It was not likely that this veteran's many problems 
are associated with his reported exposure to these agents.

Since the last Board remand dated in December 2000, the Board 
has received a number of lay statements, medical reports and 
treatment records from doctors who have treated the appellant 
since his time in the National Guard.  The majority of the 
lay statements were previously of record.  A July 2001 
statement from a friend of the veteran is to the effect that 
the friend heard that the veteran was in ill health.  Another 
undated statement is to the effect that the individual had 
known the appellant all his adult life and was aware of the 
health problems caused by the military.  The medical records 
show treatment for numerous disorders from the 1980s to 2002.  
The majority of the additional medical statements are from 
doctors who previously had submitted earlier statements and 
are reported above.  Several of these statements note that 
the appellant reported that he had a history of exposure to 
chemical/biological agents during his time in the military.  
In this regard Dr. Kevin H. [redacted], M.D. in October 2001 
reported that the appellant had a history of being in the 
military and according to his history he was exposed to 
mustard gas during that time.  Dr. [redacted] said that the 
appellant was on medications for heart disease and some other 
problems that could be secondary to mustard gas exposure.  
Dr. Mark A. Gallardo, M.D. reported that the appellant said 
he was exposed to biochemical warfare agents in the military 
in 1958 and 1959.  The doctor noted a number of skin 
conditions, but did not associate such with the claimed 
exposure to biochemical warfare agents.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of the VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations in general apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date. 

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this case 
the information and evidence needed is basically that which 
would show that the conditions for which the appellant is 
claiming service connection are linked to service.  Such 
action was accomplished by means of the statement of the 
case, the Board remand, supplemental statements of the case, 
and other correspondence to the appellant.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A.  

In this regard the appellant has been informed of the VCAA by 
the RO and moreover pursuant to the Board remands, he has 
been advised that all records he identified would be 
requested by the RO.  To the extent all available pertinent 
records identified by the record have been obtained.  Also 
attempts have been made by the RO to obtain any additional 
service medical records.  In this regard, during his November 
1998 hearing he indicated that although he was given a script 
by a military doctor following this incident, he did not 
receive treatment for these problems during service.  He was 
treated by Dr. McLain shortly thereafter.  The Board finds 
that additional development in this area would not be 
successful.  Also, Dr. McLain's records could not be located 

Moreover, the appellant has submitted his own private medical 
records, and the case has been referred to a VA doctor for a 
medical opinion.  He has had hearing and his records were 
reviewed by a VA examiner.  The Board finds that the 
provisions of the VCAA are satisfied.  Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant claims exposure to Agent Orange, mustard, or 
other toxic chemicals during training.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(24).  

While there are certain presumptions for specific diseases 
based on exposure to mustard gas (38 C.F.R. § 3.316) and for 
Agent Orange exposure (38 C.F.R. § 3.309(e)), these 
presumptions are only triggered when it is found that the 
appellant had exposure to mustard gas or Agent Orange.  With 
regard to the latter, the Board notes that the appellant did 
not serve in Vietnam and there is no presumption regarding 
Agent Orange exposure.  38 C.F.R. § 3.307(a)(6).  Regarding 
other presumptions for certain chronic diseases, the Board 
points out that the appellant did not serve on active 
military duty other than 6 two-week summer camps that were 
active duty for training, and presumptions for service 
connection puissant to 38 C.F.R. § 3.307 and 3.309 are not 
shown to apply.

For individuals claiming exposure to mustard gas, the 
individual must prove in-service exposure and a diagnosis of 
a current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, a nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316; See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The appellant and other lay persons are competent to describe 
an incident, which occurred during service and symptoms, 
associated with a disability.  However, an analysis of the 
etiology regarding such disability requires competent medical 
evidence and cannot be evidenced by the appellant's lay 
testimony.  See Espiritu V. Derwinski, 2 Vet. App. 492, 
494(1992).  

The basic facts of this case are straightforward.  The 
appellant had 6 two-week summer camps as part of the 
Mississippi National Guard in the mid to late 1950's. As he 
testified during the November 1998 videoconference hearing 
when he was on ACDUTRA at Ft. McClellan in 1958 or 1959 he 
was walking to the latrine when a truck pulled up and a 
lieutenant, not associated with his company, took him to a 
gas chamber.  He was given an old WW II gas mask that didn't 
work properly and was exposed to noxious gas in the chamber.  
He testified that he was told by an officer that he was 
exposed to mustard gas, Agent Orange, and other 
biological/chemical warfare agents, and that the testing was 
classified. 

In this regard the first evidence of any medical treatment 
was in 1965 when he was seen for headaches and diagnosed with 
a tension state and tachycardia.  In the mid 1970's he was 
seen for anxiety reaction, and other medical evidence 
reflects that diabetes mellitus, coronary artery disease, 
hypertension, gouty arthritis and other conditions have been 
present since the mid-1980's.  The first contemporaneous 
evidence of any history of chemical or toxic exposure was in 
the appellant's claim for compensation benefits in 1989 
approximately 30 years after his last 2-week summer camp with 
his National Guard unit.  

The appellant asserts that variety of all his medical 
problems are due to claimed exposure to toxic substances in 
service.  The appellant may well have been in a gas chamber 
during one of his 2-week summer camps with the National 
Guard. However, he is not a specialist in chemical or 
biological warfare as to provide a competent opinion as to 
what agent to which he was exposed.  He has indicated that 
the officer present at the gas chamber told him he was 
exposed to mustard and nerve gas and Agent Orange.  However, 
there is no indication as to what was the officer's unit or 
duties were, or any expertise the officer may have had.  
Additionally the circumstances surrounding his exposure, that 
is having been picked up off the street by an unknown 
officer, not from his unit and having classified testing 
performed on him makes it very difficult to verify this 
incident.  The Board also questions the plausibility of the 
statement from the officer regarding an individual being 
exposed to Agent Orange, mustard gas, and nerve gas 
simultaneously, particularly nerve gas.     

In support of his claim the appellant has submitted 
correspondence from an acquaintance of the appellant who said 
that he saw a letter from Dr. McLain which stated that the 
appellant was exposed to Mustard gas while in training at 
Fort McClellan.  He also submitted a statement from an 
individual who was a Warrant Officer at the time of the 
appellant's Guard service.  He indicated that in the summer 
of 1958 or 1959 the appellant was exposed to mustard gas and 
other bio-chemical warfare agents while at Fort McClellan, 
Alabama.  He added that he had seen a doctor's report, which 
indicated that the appellant had been treated subsequent to 
this exposure.  In addition, he stated that the chemical 
testing was classified.  However, Dr. McLain who apparently 
provided the initial treatment following the incident 
reported in 1992 that the appellant claimed such exposure 
Such reiteration of history reported by the appellant does 
not show that the appellant was, in fact, exposed to mustard 
gas.  Likewise, the fellow serviceman does not explain the 
basis of how he knew such testing was conducted and was 
classified.  The statement from the Brigadier General, a 
former training officer, indicates that all regiment members 
went through a gas chamber as part of their training.  The 
Board does not dispute this fact.  However, such testing 
would relate to exposure to tear or chlorine gas, and not 
nerve and mustard gas.  His comments concerning the 
appearance of respiratory symptoms at that time must be 
considered with the objective medical records.  See Espiritu 
V. Derwinski, 2 Vet. App. 492, 494(1992).

Moreover, the RO undertook extensive efforts to contact the 
appropriate official sources in order to verify the 
appellant's exposure.  These efforts were unsuccessful.  
Additionally, the organization which would be the custodian 
of any pertinent records of exposure to chemical testing, the 
Department of the Army, Army Medical Research and Development 
Command at Fort Detrick, Maryland, indicated that following a 
thorough search, no records associated with the appellant 
were located.

The appellant has submitted numerous medical statements, 
including the July 1995 statement from a practical nurse who 
knows the appellant, indicating that the appellant's 
disabilities may be related to the service exposure to the 
toxic agents. Dr. Bullock stated that several of the diseases 
in question were related to this exposure.  However, these 
opinions are based initially on the history of said exposure 
as related by the appellant.  Additionally, a VA doctor 
reviewed the appellant's claims file in April 2002.  The VA 
physician stated that there were etiologies for the 
appellant's disabilities in addition to the claimed exposure 
to toxic agents during service and cited statistical data in 
support of this statement.  He also stated that removal from 
exposure to tear gas, an irritant, resulted in fairly rapid 
recovery with cessation of all symptoms within minutes.  The 
examiner concluded that it was not likely that the 
appellant's many problems were associated with his reported 
exposure to toxic agents.  The Board finds the VA doctor's 
opinion persuasive with regard to its thoroughness and 
supporting data.  

The Board concludes that there is insufficient evidence to 
verify that the appellant was exposed to mustard gas, nerve 
gas, or other chemical or toxic agents, other than tear gas, 
during service and that the evidence shows that there are 
etiologies for the disabilities in issue in addition to said 
exposure.  As such, the Board finds that the appellant was 
not exposed to mustard gas, nerve gas, or other chemical or 
toxic agents, excluding tear gas, during service.  Thus, he 
does not meet the requirements for the presumptions set forth 
in 38 C.F.R. § 3.316 (2001) for mustard gas exposure.  In 
addition, it is pointed out at this juncture that the claimed 
disorders asserted by the appellant to have been caused by 
Mustard gas exposure, with the exception of disorders of the 
lungs, eyes, and skin, are not disabilities for which 
presumptive service connection is warranted under 38 C.F.R.  
§ 3.316 (2001).

The Board also finds that the veteran was exposed to tear gas 
but any symptoms associated with this exposure were acute and 
transitory.  

Accordingly it is the judgment of the Board that the evidence 
does not show that the hypertension, lung disorder, diabetes 
mellitus, heart disease, arthritis, anxiety disorder, 
hyperlipidemia, peripheral vascular disease, gastrointestinal 
disorders, eye disorders, penile disorders, and skin 
disorders are related to the appellant's service or any 
incident therein.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2001). 


ORDER

The claims for service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders, secondary to exposure to 
Mustard gas and/or other chemical/biological agents are 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

